DIXON, Justice
(dissenting).
I respectfully dissent from the conclusion of the majority.
No one suggests that the statutes involved (R.S. 18:361 and 631) do not say, in rather plain and unmistakable language, that a new election shall be held when a candidate dies within thirty days of the date of the first primary. Rather, all the effort and explanation, to this point, has been: (1) to avoid the effect of the statutes in favor of “wiser” and more expedient alternatives; (2) to discover “ambiguities” in the statutes which might arise in some conditions not before us, to excuse a departure from the plain words of the law.
This is not the judicial function.
The Democratic Committee, the applicant for writs, takes the position that “this is a political controversy into which this Court should not enter.” Nevertheless, *1063when we affirm the actions of the Committee, our decision is no less political than that of the Committee itself.
Not even the candidate J. Bennett Johnston, who has the most to gain and the most to lose by the decision of this court, urges the action taken by the majority. In his answer filed in this case, much to his credit, he merely takes the position that he is a candidate for the United States Senate in the August 19th primary, or any other primary to be lawfully fixed.
The legislature has made every effort to establish orderly procedures and to perpetuate the democratic function in the event of the untimely death of candidates for public office. R.S. 18:281 specifically requires that the Secretary of State shall not place on the ballot the name of any person not nominated in accordance with the statutes. R.S. 18:621 provides : “All nominations by political parties recognized by law shall be as provided in the primary election laws.” R.S. 18:361 provides in clear and detailed language that when a candidate dies within thirty days of the primary and there remains another candidate for the same office, “all votes cast for all remaining candidates or nominees shall be null and void and shall not be counted except as hereinafter otherwise provided in this Sub-scction. Then the respective committees having authority to call primary elections shall call and hold another primary election within the time as provided in R.S. 18:305 to nominate candidates for the office in a special election, called as provided by R.S. 18:631 . . . .” (Emphasis added).
R.S. 18:631 repeats the provision concerning the death of a candidate within thirty days of the primary, and repeats the plan with reference to general elections. If a nominee dies before the general election, 18:631 prohibits the counting of ballots for the remaining candidates for that office and requires the calling of a special general election “at which special election the person chosen to fill the vacancy due to any death and the remaining candidates or nominees shall be voted upon . ... . ”
It can hardly be argued that the legislature did not intend what it plainly says in the primary election laws and again in the general election laws: when a candidate dies within a certain date of the first primary or the general election, that election is voided and a new, special, election shall be called.
We do a disservice to orderly democratic process when we permit a political party to ignore legislative requirements for the conduct of elections.